UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7659


MARIE THERESE ASSA’AD-FALTAS,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA; CITY OF COLUMBIA, SOUTH CAROLINA,

                Respondents – Appellees.



                              No. 12-7664


MARIE THERESE ASSA’AD-FALTAS,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA; CITY OF COLUMBIA, SOUTH CAROLINA,

                Respondents - Appellees.




Appeals from the United States District Court for the District
of South Carolina, at Aiken.   Terry L. Wooten, Chief District
Judge. (1:12-cv-02294-TLW; 1:12-cv-02228-TLW)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Marie Therese Assa’ad-

Faltas seeks to appeal the district court’s orders accepting the

recommendations of the magistrate judge and denying relief on

her 28 U.S.C. § 2254 (2006) petitions.                       In Appeal No. 12-7659,

Assa’ad-Faltas        has     also     filed       motions   to    exceed        the   length

limitations for her informal brief, and to amend or correct her

informal brief, and in Appeal No. 12-7664, she has filed an

application to proceed in forma pauperis, as well as a motion to

exceed the length limitations for her informal brief.

              The    orders       Assa’ad-Faltas         seeks     to    appeal    are     not

appealable      unless        a    circuit         justice    or        judge     issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate       of      appealability          will    not        issue    absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a   prisoner       satisfies         this    standard   by

demonstrating        that     reasonable           jurists   would        find    that     the

district      court’s      assessment      of      the   constitutional           claims    is

debatable     or     wrong.        Slack   v.       McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

                                               3
claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that     Assa’ad-Faltas          has    not       made    the   requisite          showing.

Accordingly,       although       we    grant       Assa’ad-Faltas’s         motions      to

exceed    the    length    limitations        for    her    informal       brief    and   to

amend or correct her informal brief in Appeal No. 12-7659, and

grant    her    application       to    proceed      in    forma    pauperis       and    her

motion to exceed the length limitations for her informal brief

in Appeal No. 12-7664, we deny a certificate of appealability

and dismiss the appeals.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    this    court    and      argument       would   not     aid    the

decisional process.



                                                                                 DISMISSED




                                              4